*AMENDED CLD-218                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 13-1417
                                        ___________

                                 CHARLES JOHNSON,
                                            Appellant

                                            v.

                          UNITED STATES OF AMERICA
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 13-cv-00030)
                    District Judge: Honorable Ronald L. Buckwalter
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 2, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: August 13, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Charles Johnson appeals the dismissal of his petition pursuant to 28 U.S.C. § 2241

for lack of jurisdiction. We will summarily affirm the judgment of the District Court for

the Eastern District of Pennsylvania.
                                              I.

        Johnson, who is presently incarcerated at Allenwood-FCI, was convicted in the

Eastern District of Pennsylvania for possession of cocaine base with intent to distribute,

possession of a firearm in furtherance of a drug trafficking offense, and being a felon in

possession of a firearm. He was sentenced in 2003 as an Armed Career Criminal,

pursuant to 18 U.S.C. § 924(e). He is currently serving an enhanced sentence of 360

months to run consecutively with a term of 60 months. This Court affirmed his judgment

of conviction and sentence. United States v. Johnson, 93 F. App’x 416 (3d Cir. 2004). In

2005, Johnson filed a motion pursuant to 28 U.S.C. § 2255, which was denied by the

District Court. This Court declined to issue a certificate of appealability, C.A. No. 06-

1029.

        In October 2012, Johnson filed a 28 U.S.C. § 2241 petition in the Middle District

of Pennsylvania. He argued, based on this Court’s recent decision in United States v.

Isaac, that he was legally entitled to, but never received, notice of the sentencing

enhancement to which he was exposed. 655 F.3d 148 (3d Cir. 2011). The Magistrate

Judge recommended transferring the case to the Eastern District, where Johnson was

sentenced. The case was transferred, and the District Court in the Eastern District

dismissed for lack of jurisdiction. Johnson appealed.

                                             II.




                                              2
       The District Court found that Johnson’s petition was more akin to a second or

successive § 2255 motion. We agree. See United States v. Miller, 197 F.3d 644, 648 n.2

(3d Cir. 1999) (noting the purpose of § 2255 is to collaterally attack the validity of a

prisoner’s judgment or sentence). Because Johnson had not obtained the required

authorization from this Court for seeking such relief, the District Court properly

dismissed the motion. See 28 U.S.C. § 2244(b)(3); § 2255(h) (requiring a second and

successive motion “be certified” by a panel of the appropriate court of appeals); see also

Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002) (authorizing dismissal for non-

authorized second or successive petitions).

       Moreover, Johnson has failed to show that his circumstances warrant

consideration under 28 U.S.C. § 2241. A federal prisoner may challenge his conviction

or sentence under § 2241 only if the remedy provided by § 2255 is inadequate or

ineffective to test the legality of his detention. See 28 U.S.C. § 2255. A § 2255 motion is

inadequate or ineffective only where the petitioner demonstrates that some limitation of

scope or procedure would prevent a § 2255 proceeding from affording him a full hearing

and adjudication of his wrongful detention claim. See Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002). In other words, only when a federal prisoner is

in an unusual position of having no earlier opportunity to challenge his conviction or

where he “is being detained for conduct that has subsequently been rendered non-




                                              3
criminal by an intervening Supreme Court decision” can he avail himself of § 2241. In re

Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997).

       Johnson argued “that he has no other alternative but to seek relief under 28 U.S.C.

§ 2241, because . . . of ‘procedural reasons;” namely, “he cannot satisfy the requirements

in place to file a second or successive motion under 28 U.S.C. § 2255(h)(2).” Org. Rec.

4-5, Jan. 2, 2013, ECF No. 1-2 (also found as M.D. Pa. 12-cv-02118, Pet. 3-4, Oct. 23,

2012, ECF No. 2). We have previously rejected this argument and ruled that the inability

to meet the stringent gatekeeping requirements for filing a second or successive § 2255

motion is not a ground for invoking § 2241. Dorsainvil, 119 F.3d at 251.

       To the extent that Johnson is seeking to challenge the legality of the duration of

his confinement by relying on United States v. Isaac, 655 F.3d 148 (3d Cir. 2011), which

he believes is “new law,” the relief he is seeking can only be attained by way of a § 2255

motion. See Dorsainvil, 119 F.3d at 249; Cradle, 290 F.3d at 538.

       Lastly, in his response to the Clerk’s summary action notice, Johnson makes a

miscarriage of justice argument, reasserting that his sentence enhancement was

unconstitutional because the District Court lacked jurisdiction under 21 U.S.C. § 851(a).

However, Johnson does not maintain that he is innocent, nor does he argue that he was

improperly classified as an Armed Career Criminal under 18 U.S.C. § 924(e). Therefore,

his miscarriage of justice claim also fails. See Dorsainvil, 119 F.3d at 251; see also




                                             4
Bousley v. United States, 523 U.S. 614, 623-24 (1998) (requiring a showing of factual

innocence).

                                          III.

      For the reasons given, this appeal presents us with no substantial question. See 3d

Cir. L.A.R. 27.4 and I.O.P. 10.6. Accordingly, we will summarily affirm the judgment of

the District Court. Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam).




                                           5